Opinion oe the Court by
Judge Marshall:
We do not know on what ground this indictment for unlatyful gaming in the premises of another was adjudged to be insufficient. *409It avers that on a day designated by date, in the county and State aforesaid, Folie did unlawfully engage in and play divers games of cards, being games of chance, in the premises of Van W. Keene and Vm. H. Lamaram, at each and all of which divers sums of money and property were bet, won, and lost, without the permission of the owner, controller, occupier, or tenant of said premises, contrary to the statute, etc.
The indictment is intended to charge the commission of the offense defined in the first section of the Act of January, 1856, entitled “An act to amend chapter 42 of the Revised Statutes, title gaming” (1 Stant. Rev. Stat. 571). We think it sufficiently describes and identifies the offense defined in the statute. No particular objection being made to the indictment we need only say that in our opinion it is sufficiently specific to apprise the defendant of the particular, charge against him and to enable him to make his defense if he has any.
Wherefore, the judgment is reversed, and the cause remanded, with directions to overrule the demurrer and for further proceedings.